Citation Nr: 1311221	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  07-35 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for sarcoidosis prior to April 3, 2012, and to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1975 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 0 percent for sarcoidosis.  In a June 2012 rating decision, the RO awarded the Veteran a disability evaluation of 10 percent effective April 3, 2012.  As this decision was a partial grant of benefits sought on appeal, the issue of entitlement to a higher disability evaluation for the entire period on appeal is considered below.

A claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  However, the evidence has not shown, nor has the Veteran suggested unemployability due to service-connected disorders; and the evidence suggests that the Veteran is presently employed.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders need not be discussed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

Prior to April 3, 2012, sarcoidosis with pulmonary involvement has been manifested by occasional shortness of breath, the Veteran did not require systemic high-dose therapeutic corticosteroids, and there was no evidence of cor pulmonale or cardiac involvement with congestive heart failure.  From April 3, 2012, post-bronchodilator pulmonary function tests demonstrated Forced Expiratory Volume in one second of 80 percent predicted value.




CONCLUSION OF LAW

The criteria for a compensable rating prior to April 3, 2012, and for an evaluation in excess of 10 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A December 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

This matter was most recently before the Board in August 2011, when the case was remanded to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain a VA examination.  The action sought by the Board through its prior development request has been completed as directed, and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a June 2012 rating decision granted a 10 percent disability rating, effective April 3, 2012.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in April 2012; the Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

Since the issue in this case is entitlement to an increased rating, the present level of  disability is the Board's primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's rating has already been staged here, the Board must review the propriety of both the dates of the stage and the ratings assigned.

Sarcoidosis 

Sarcoidosis with pulmonary involvement is rated under Diagnostic Code 6846. Under Diagnostic Code 6846, sarcoidosis is rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are rated as chronic bronchitis (Diagnostic Code 6600) or as extra-pulmonary involvement under the specific body system involved.  

The Veteran is service-connected for sarcoidosis with dry eye syndrome; however, the Veteran's examiners have specifically stated that the Veteran has no eye symptoms related to his sarcoidosis during the period on appeal other than possibly dryness.  As dryness alone is not considered a disability for rating purposes, the rating criteria pertaining to disabilities of the eye need not be addressed.  38 C.F.R. §§ 4.75-4.78.

Under Diagnostic Code 6846, sarcoidosis with chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment warrants a noncompensable disability rating.  

Sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids is rated 30 percent.  

Sarcoidosis with pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control is rated 60 percent.  

Sarcoidosis with cor pulmonale or cardiac involvement with congestive heart failure, or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, is rated 100 percent disabling.  

Sarcoidosis may alternatively be rated as chronic bronchitis under Diagnostic Code 6600.  Under Diagnostic Code 6600, Forced Expiratory Volume in one second of 71 to 80 percent predicted, or; Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent Forced Expiratory Volume in one second (FEV-1) of 56 to 70 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method 66 to 80 percent predicted, warrants a 10 percent disability rating.

Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted, is rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The above regulatory criteria, which took effect September 5, 1996, call for the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator. 61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3) (2012).  

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4) (2012).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied. 38 C.F.R. § 4.96(d)(5) (2012).

Analysis

The Veteran presented for a VA examination in July 2007.  The examiner found no respiratory abnormalities and a negative CT of the chest.  Pulmonary function tests noted normal spirometry with no evidence of obstruction or restriction.  The Veteran's DLCO was normal.  It was noted that there were no significant effects on the Veteran's occupation and no effects on the Veteran's usual daily activities.  

The Veteran was examined again in April 2012, the Veteran noted that he took steroids for a while following his initial diagnosis (in service) but had not used them since the early treatment of his sarcoidosis.  He stated that he became short of breath easily and had a history of Albuterol use in the past but none recently.  

The Veteran did not use oral or parenteral corticosteroids, did not require oxygen therapy, and had persistent dyspnea on exertion.  There were no opthalmolgic, renal, cardiac, neurological or other organ system involvement due to sarcoidosis.  Chest x-rays were shown to demonstrate post-surgical changes in the mid anterior mediastinum, no active cardiopulmonary disease was evident.  The Veteran's respiratory condition did not impact his ability to work.  An April 2012 eye examination revealed no evidence of eye involvement from sarcoidosis.  The examiner did note that it was as likely as not that the Veteran's dry eyes were related to sarcoid for which artificial tears were used as needed.

The evidence does not demonstrate chronic hilar adenopathy or stable lung infiltrates nor is there pulmonary involvement with persistent symptoms requiring corticosteroids, cor pulmonale or cardiac involvement during any time for the period on appeal, the criteria for a higher rating under Diagnostic Code 6846 for any period on appeal have not been met. 

As pulmonary function testing in July 2007 did not demonstrate restricted lung volume or diffusion, the criteria for a compensable rating under Diagnostic Code 6600 based on the results of pulmonary function testing were not met prior to April 3, 2012.  

From April 3, 2012, however, FEV-1 was 80 percent post-bronchodilator, and the examiner noted that the FEV-1 most accurately reflected the Veteran's level of disability.  

As the 80 percent FEV-1 most closely demonstrates the Veteran's level of disability, a 10 percent rating, but no higher, is warranted from April 3, 2012.  The evidence of record does not include pulmonary function test results which warrant a rating in excess of 10 percent, Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent is not demonstrated, nor is Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 56- to 65-percent predicted.  Thus, a 10 percent disability, and no higher, is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6600.

Consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of sarcoidosis, but the medical evidence reflects that those manifestations are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability, and marked interference of employment due solely to sarcoidosis has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  Id.


ORDER

Entitlement to a compensable evaluation for sarcoidosis prior to April 3, 2012, and to an evaluation in excess of 10 percent thereafter, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


